Citation Nr: 1418076	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-45 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to March 4, 2013, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for infertility, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  He is the recipient of the Combat Infantryman Badge and Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned an initial 30 percent rating, effective July 10, 2007, and denied service connection for impotence, also claimed as reproductive problems, associated with herbicide exposure.

During the course of the appeal, in a March 2013 supplemental statement of the case, the RO granted an initial 50 percent rating for PTSD, effective March 4, 2013.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, as the Veteran was not awarded the maximum rating for PTSD, the issue remains in appellate status and has been characterized as shown on the first page of this decision so as to reflect the staged rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Regarding the claim of entitlement to service connection for infertility, the Board notes that the RO initially characterized such as a claim for "impotence (also claimed as possible reproductive problems)."  See April 2008 Rating Decision.  However, in a July 2008 notice of disagreement, the Veteran clarified that he is seeking service connection for infertility rather than impotence.  Accordingly, Board has recharacterized such claim as shown on the first page of this decision to more accurately reflect the benefit for which he is seeking service connection.

In his November 2009 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge sitting at the local RO.  Thereafter, in December 2009, he indicated that he would be willing to have a video-conference in lieu of an in-person hearing.  However, the Veteran subsequently withdrew his request for a Board hearing in a statement received in July 2012.  38 C.F.R. §§ 20.702 (e), 20.704(e) (2013).

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's April 2014 Hearing Memorandum, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file reveals VA treatment records dated through March 2013, which were considered in the March 2013 supplemental statement of the case.  The remainder of the documents in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for infertility is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the appeal period prior to March 4, 2013, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the appeal period after March 4, 2013, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent prior to March 4, 2013, and in excess of 50 percent thereafter for PTSD, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, a letter dated in October 2007, sent prior to the April 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for PTSD, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

Moreover, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the April 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in April 2008 and March 2013 in conjunction with the PTSD claim on appeal.  Neither the Veteran nor his representative has alleged that such examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the current severity of the Veteran's PTSD as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Accordingly, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his increased rating claim.


II.  Analysis

The Veteran is service-connected for PTSD, which is currently evaluated as 30 percent disabling prior to March 4, 2013, and 50 percent thereafter.  He claims that his disability is more severe than as reflected by such ratings.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, supra.  The effective date of the award of service connection for PTSD is July 10, 2007.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the General Rating Formula, a 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  There is no question that the GAF score and interpretations of the score are important considerations in evaluating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Following a review of the relevant evidence of record, which includes VA treatment records, the Veteran's statements, and VA examination reports, the Board concludes that the Veteran is not entitled to an initial rating in excess of 30 percent prior to March 4, 2013, or in excess of 50 percent thereafter for his PTSD.  In this regard, the Board finds that, for the appeal period prior to March 4, 2013, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Additionally, for the appeal period after March 4, 2013, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

A.  Period prior to March 4, 2013

As indicated previously, a 50 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The Board has first evaluated the Veteran's PTSD symptomatology in light of the General Rating Formula.  In this regard, his affect primarily has been described as appropriate or normal.  See VA treatment records dated in March 2012, February 2012, and October 2011.  The Veteran's affect was also described as broad in August 2007.  However, while his affect was described as restricted at his April 2008 VA examination, at no point prior to March 4, 2013, was his affect described as flattened.

Additionally, the Veteran has not exhibited circumstantial, circumlocutory, or stereotyped speech during the relevant time period.  In this regard, the April 2008 VA examiner found that the Veteran's speech had normal prosody.  VA treatment notes from August 2007 and October 2011 indicate that his speech had a normal rate, rhythm, and volume.  Moreover, the Veteran has not contended that he has exhibited circumstantial, circumlocutory, or stereotyped speech.

The evidence likewise fails to show that the Veteran had panic attacks during the period prior to March 4, 2013.  VA treatment records and the April 2008 VA examination report do not indicate that the Veteran has experienced panic attacks.  Furthermore, he has not contended that he has experienced panic attacks.

The Veteran has also exhibited no difficulty in understanding complex commands.  Treatment records and the VA examination report during the period prior to March 4, 2013, fail to show any deficiencies in such area.  Moreover, he has not indicated that he has had difficulty understanding complex commands.

As to the Veteran's short-and long-term memory, he indicated in his July 2008 notice of disagreement that he has "an extreme lack of memory knowledge" and that his "memories are regulated to what other people have reminded me of."  The Board finds that these reports are inconsistent with the other evidence of record, to include the conclusions reached by clinicians, and is thus entitled to less probative weight.  Specifically, the April 2008 VA examiner stated "Cognition: grossly intact, provided examples of impaired memory;" however, the examiner did not provide any additional details as to the Veteran's alleged symptoms of impaired memory nor provide any conclusions regarding the severity of such memory impairment.  Furthermore, the March 2013 VA examiner indicated that the Veteran's memory loss was mild and he did not exhibit symptoms of short- and long-term memory impairment such as retention of only highly learned material while forgetting to complete tasks.  Finally, VA treatment records do not indicate that the Veteran has exhibited symptoms of short- and long-term memory impairment.  Thus, the Board finds that, for the period prior to March 4, 2013, the Veteran did not have short- and long-term memory loss evidenced by symptoms such as retention of only highly learned material or forgetting to complete tasks.

The Board further finds that, for the appeal period prior to March 4, 2013, the Veteran did not exhibit impaired judgment.  In this regard, August 2007 VA treatment records reflect that the Veteran's insight and judgment were adequate.  At his April 2008 VA examination, the Veteran's judgment was described as "intact for self preservation."  Moreover, the Veteran has not contended that he had impaired judgment during such time period.  Likewise, there is no evidence, either lay or medical, that the Veteran had impaired abstract thinking for the period prior to March 4, 2013.  August 2007 VA treatment records show that the Veteran's thoughts were goal-directed.  Additionally, the April 2008 VA examiner noted that the Veteran had difficulty concentrating but his thought processes were goal-directed. 

The Board acknowledges that the Veteran has exhibited some disturbances of motivation and mood, which is contemplated in his currently assigned 30 percent rating.  In this regard, VA treatment notes indicate that the Veteran has experienced anxiety, depression, and flashbacks.  Specifically, August 2007 VA treatment records indicate that the Veteran complained of anxiety and outbursts, and his mood was dysphoric.  He reported that he felt depressed three to four times per month.  At his April 2008 VA examination, the Veteran described "little bouts of depression lasting one to three days in which he will be withdrawn from others."  His mood was described as "stable to having periods of mild depression or anxiety on a regular basis."  An October 2011 VA treatment record reflects the Veteran's mood was irritable/hypervigilant.  However, the Veteran has also consistently denied more severe disturbances of motivation and mood, to include suicidal and homicidal ideation or hallucinations. 

The Board further finds that, while the Veteran has shown some difficulty in establishing and maintaining effective work and social relationships, such is contemplated in his 30 percent rating assigned for the period prior to March 4, 2013.  During April 2008 VA treatment, the Veteran reported that he does not have a lot of friends and does not get close to people; however, he also reported that he feels close to his family.  Likewise, the record reflects that the Veteran worked as a physical education teacher and coach for 35 years and retired in July 2011.  There is no indication that the Veteran's PTSD symptomatology affected his ability to work, and there is no evidence that the Veteran retired because of such symptomatology.  Therefore, while the Veteran does not have a lot of friends and does not get close to people, the Board finds that such symptomatology does not result in occupational and social impairment with reduced reliability and productivity as he remains close to his family and was able to consistently hold a full-time job for 35 years. 

The Board has also considered the Veteran's PTSD symptomatology not specifically enumerated in the General Rating Formula, which, for the appeal period prior to March 4, 2013, includes sleep disturbances, hypervigilance, nightmares, increased arousal, and intrusive thoughts.  See Mauerhan, supra.  

However, the Board finds that the Veteran's PTSD symptomatology for the appeal period prior to March 4, 2013, to include those symptoms not specifically enumerated in the General Rating Formula, does not result in occupational and social impairment with reduced reliability and productivity.  In this regard, the Board notes that the Veteran exhibited some symptoms-disturbances of mood and motivation and difficulty in establishing and maintaining social relationships- that are considered under a 50 percent rating; however, such are not of a frequency or severity so as to result in occupational and social impairment with reduced reliability and productivity.  Rather, such symptoms, as well as those noted above, result in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.   

The Board has also considered the Veteran's GAF scores assigned prior to March 4, 2013.  The Veteran's GAF scores assigned during treatment and VA examinations ranged from 55 to 65.  GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Veteran's assigned GAF scores indicated mild to moderate symptoms, which is consistent with a 30 percent disability rating.  

The Board further finds that, for the appeal period prior to March 4, 2013, the Veteran's PTSD does not result in more severe manifestations that more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  In this regard, the evidence of record, to include the Veteran's lay statements as well as clinical records, is void of such symptomatology. 

B.  Period beginning March 4, 2013

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

For the period beginning March 4, 2013, the only evidence of record pertaining to the Veteran's PTSD symptomatology is a March 2013 VA examination.  At such time, the Veteran's reported PTSD symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; and anger.  During this examination, the Veteran did not report any suicidal ideation or obsessional rituals which interfere with routine activities.  His speech was not found to be intermittently illogical, obscure, or irrelevant.  There is no evidence that the Veteran neglects his personal appearance and hygiene.  The examiner did not indicate that the Veteran has difficulty adapting to stressful circumstances, or has an inability to establish and maintain effective relationships.  The examiner did note that the Veteran is not capable of managing his financial affairs.  However, the examiner indicated that the Veteran's wife takes care of the finances because she thinks he spends too much money.  The examiner concluded that the Veteran's impairment reflected occupational and social impairment with reduced reliability and productivity.

With respect to the enumerated criteria indicative of a 70 percent rating, the evidence of record, for the relevant time period, fails to show suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  In this regard, although the Veteran reported a depressed mood and anxiety, these symptoms were not described as near-continuous so as to affect his ability to function independently, appropriately, and effectively.  As to impaired impulse control, the Veteran did describe an incident in which he became angry and threw a kitchen chair across the room.  However, the examiner did not indicate that this incident was reflective of impaired impulse control.  

The Board has also considered the Veteran's PTSD symptomatology not specifically enumerated in the General Rating Formula, which, for the appeal period beginning March 4, 2013, includes sleep disturbances, flashbacks, hypervigilance, nightmares, irritability, increased arousal, and intrusive thoughts.  See Mauerhan, supra.  

However, the Board finds that the Veteran's PTSD symptomatology for the appeal period beginning March 4, 2013, to include those symptoms not specifically enumerated in the General Rating Formula, does not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In this regard, the Board notes that the Veteran exhibited some symptoms-depressed mood and anxiety, which were not described as near-continuous so as to affect his ability to function independently, appropriately, and effectively; and a single incident in which he threw a chair- that are arguably considered under a 70 percent rating; however, such are not of a frequency or severity so as to result in occupational and social impairment with deficiencies in most areas.  Rather, such symptoms, as well as those noted above, result in no more than occupational and social impairment with reduced reliability and productivity.

The Board has also considered the Veteran's GAF scores assigned beginning March 4, 2013.  The Veteran's GAF score assigned at his March 2013 VA examination was 65.  GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Veteran's assigned GAF scores indicate mild symptoms, which is not consistent with a rating higher than 50 percent.

C.  Other Considerations

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent prior to March 4, 2013, and in excess of 50 percent thereafter for PTSD.  The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate; however, the Board finds that additional staged ratings for such disability is not warranted.  The Board acknowledges that July 2011 VA treatment notes indicate that the Veteran's PTSD symptoms worsened after a military reunion.  Further, the March 2013 VA examination report indicates that the Veteran's PTSD had worsened after his retirement in 2011.  However, the Board finds that at no point prior to March 4, 2013, was the Veteran's PTSD severe enough to warrant a 50 percent disability rating, and at no point after March 4, 2013, was the Veteran's PTSD severe enough to warrant a 70 percent disability rating.

In this regard, the Board further finds that the criteria for a 100 percent rating under the General Rating Formula are not met at any time during the appeal period.  In this regard, the evidence does not show that the Veteran's PTSD results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  While the Veteran is not currently employed, there is no evidence indicating, and the Veteran has not contended, that he is not employed due to his PTSD symptomatology.  As such rating criteria requires that there be total occupational and social impairment, the Veteran does not meet the requirements for a 100 percent rating for his PTSD.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his PTSD and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's PTSD.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected PTSD.   

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 115-16.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated. See Mauerhan, supra.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran does not contend, and the evidence does not show, that his PTSD renders him unemployable.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.

In sum, the Board finds that a rating in excess of 30 percent for PTSD for the period prior to March 4, 2013, and in excess of 50 percent thereafter, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

An initial rating in excess of 30 percent prior to March 4, 2013, and in excess of 50 percent thereafter for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his alleged infertility is due to exposure to herbicides, including Agent Orange, during his service in Vietnam.  In this case, the evidence establishes that the Veteran served in the Republic of Vietnam from August 1969 to August 1970.  Therefore, exposure to Agent Orange is presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Infertility is not among those disabilities for which service connection may be presumed based on exposure to herbicides.  38 C.F.R. § 3.309(e).  However, the Board must also consider whether the Veteran is entitled to service connection for infertility on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this regard, the record is not clear as to when the Veteran was diagnosed with infertility; however, in August 1998, it was noted that he and his wife underwent in vitro fertilization.  Additionally, as noted above, the Veteran's in-service exposure to herbicides is presumed based on his service in Vietnam.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of any current infertility disorder, to include as due to herbicide exposure in service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed infertility.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  The examiner is asked to provide the following opinions regarding the etiology and nature of the Veteran's claimed infertility.

(a)  Identify any infertility disorder the Veteran has had at any time since July 2007.

(b)  With respect to any diagnosed infertility disorder, provide an opinion as to whether such is at least as likely as not related to his military service, to include his presumed exposure to herbicides.

A complete rationale for all opinions and conclusions reached should be provided.

2.  After completing the above, and any other development as may be indicated as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


